 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
HOME FEDERAL BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into as of the 27th day of December 2012, between Home Federal Bank (the
“Bank” or the “Employer”), a federally chartered savings bank which is the
wholly owned subsidiary of Home Federal Bancorp, Inc. of Louisiana (the
“Corporation”), and James R. Barlow (the “Executive”).
 
 
WITNESSETH
 
WHEREAS, the Executive is currently employed as the President and Chief
Operating Officer of the Bank pursuant to an amended and restated employment
agreement between the Bank and the Executive entered into as of January 13, 2010
(the “Prior Agreement”), which replaced an agreement originally entered into as
of February 21, 2009;
 
WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
update and revise the agreement in several respects, including changing the
titles of the Executive;
 
WHEREAS, the Corporation is concurrently entering into a new employment
agreement with the Executive (the “Corporation Agreement”);
 
WHEREAS, the Bank desires to assure itself of the continued availability of the
Executive’s services as provided in this Agreement; and
 
WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Bank and the
Executive hereby agree as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
(a)           Average Annual Compensation.  The Executive’s “Average Annual
Compensation” for purposes of determining severance payable under this Agreement
shall be deemed to mean the average level of the following compensation provided
to the Executive by the Employer or any subsidiary thereof during the most
recent three calendar years preceding the year in which the Date of Termination
occurs:  (i) the Base Salary earned by the Executive during such period, (ii)
the cash bonuses, if any, earned by the Executive during such period, and (iii)
the value of any income earned by the Executive during such period from the
vesting of restricted stock awards.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.
 
(c)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 
(d)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.
 
(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(f)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for death, the date on which
the Notice of Termination is given, and (ii) if the Executive’s employment is
terminated for any other reason, the date specified in such Notice of
Termination.
 
(g)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.
 
(h)           Effective Date.  The “Effective Date” of this Agreement shall mean
January 1, 2013.
 
(i)           Good Reason.  “Good Reason” means the occurrence of any of the
following conditions:
 
       (i)    any material breach of this Agreement by the Bank, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities as described in Section 2, or (C) any
requirement that the Executive report to a corporate officer or employee of the
Bank other than the Chairman of the Board of the Bank, or
 
       (ii)    any material change in the geographic location at which the
Executive must perform his services under this Agreement;
 
 
 
2

--------------------------------------------------------------------------------

 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Bank shall thereafter have the right to remedy the condition
within thirty (30) days of the date the Bank received the written notice from
the Executive.  If the Bank remedies the condition within such thirty (30) day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Bank does not remedy the condition within such thirty (30)
day cure period, then the Executive may deliver a Notice of Termination for Good
Reason at any time within sixty (60) days following the expiration of such cure
period.
 
(j)           IRS.  “IRS” shall mean the Internal Revenue Service.
 
(k)           Notice of Termination.  Any purported termination of the
Executive’s employment by the Bank for any reason, including without limitation
for Cause, Disability or Retirement, or by the Executive for any reason,
including without limitation for Disability, Retirement or Good Reason, shall be
communicated by a written “Notice of Termination” to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
dated notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the Bank’s
termination of the Executive’s employment for Cause or for death, which shall be
effective immediately, and (iv) is given in the manner specified in Section 10
hereof.
 
(l)           Retirement.  “Retirement” shall mean a voluntary termination by
the Executive which constitutes a retirement, including early retirement, under
the Bank’s 401(k) plan.
 
2.           Term of Employment and Duties.
 
(a)           The Bank hereby employs the Executive as the President and Chief
Executive Officer of the Bank and the Executive hereby accepts said employment
and agrees to render such services to the Bank on the terms and conditions set
forth in this Agreement.  The terms and conditions of this Agreement shall be
and remain in effect during the period beginning on the Effective Date of this
Agreement and ending on December 31, 2015, plus such extensions, if any, as are
provided pursuant to Section 2(b) hereof (the “Employment Period”).
 
(b)           Beginning on the day that is the first annual anniversary of the
Effective Date and on each annual anniversary thereafter, the term of this
Agreement shall be extended for a period of one additional year, provided that
the Employer has not given notice to the Executive in writing at least thirty
(30) days prior to such day that the term of this Agreement shall not be
extended further and/or the Executive has not given notice to the Employer of
his election not to extend the term at least thirty (30) days prior to any such
annual anniversary date.  If any party gives timely notice that the term will
not be extended as of any such annual anniversary date, then this Agreement
shall terminate at the conclusion of its remaining term.  References herein to
the term of this Agreement shall refer both to the initial term and successive
terms.
 
 
 
 
3

--------------------------------------------------------------------------------

 
(c)           Nothing in this Agreement shall be deemed to prohibit the Bank at
any time from terminating the Executive’s employment during the Employment
Period for any reason, provided that the relative rights and obligations of the
Bank and the Executive in the event of any such termination shall be determined
under this Agreement, and provided further, that the termination of the
Executive as President and/or as Chief Executive Officer shall not result in
termination of the Executive’s service as a director on the Board of Directors
of the Bank.
 
(d)           During the term of this Agreement, the Executive shall manage the
operations of the Bank and oversee the officers that report to him. The
Executive shall also oversee the implementation of the policies adopted by the
Board of Directors of the Bank and report directly to the Chairman of the Board
and/or the Board of Directors of the Bank. In addition, during the term of this
Agreement, the Executive shall perform such executive services for the Bank as
may be consistent with his title and from time to time assigned to him by the
Bank’s Board of Directors.
 
(e)           During the term of this Agreement, the Board of Directors of the
Bank shall nominate the Executive to be a director of the Bank when his term
expires and recommend his election to the sole stockholder of the Bank, subject
to the fiduciary duties of the Board of Directors of the Bank.
 
3.           Compensation and Benefits.
 
(a)           The Employer shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of
$193,950 per year (“Base Salary”), which amount may be increased from time to
time in such amounts as may be determined by the Board of Directors of the
Employer and may not be decreased without the Executive’s express written
consent.  In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Board of Directors of the Employer.
 
(b)           During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, employee stock ownership, or other plans, benefits
and privileges given to employees and executives of the Employer, to the extent
commensurate with his then duties and responsibilities, as fixed by the Board of
Directors of the Employer.  The Bank shall not make any changes in such plans,
benefits or privileges which would adversely affect the Executive’s rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all executive officers of the Bank and does not result in a proportionately
greater adverse change in the rights of or benefits to the Executive as compared
with any other executive officer of the Bank.  Nothing paid to the Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the salary payable to the Executive
pursuant to Section 3(a) hereof.
 
(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policy as established from time
to time by the Board of Directors of the Employer.  The Executive shall not be
entitled to receive any additional compensation from the Employer for failure to
take a vacation, nor shall the Executive be able to accumulate unused vacation
time from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.
 
 
 
4

--------------------------------------------------------------------------------

 
(d)           During the term of this Agreement, the Employer shall provide
medical and dental insurance at no cost to the Executive for the benefit of the
Executive and his spouse and minor children.  The terms of such medical and
dental insurance shall be the same or substantially similar to the coverage
provided by the Bank as of the date of this Agreement.
 
(e)           During the term of this Agreement, the Employer shall provide the
Executive with an automobile comparable to the one currently provided to him.
The Employer shall be responsible and shall pay for all costs of insurance
coverage, repairs, maintenance and other incidental expenses, including license,
fuel and oil. If such expenses are paid in the first instance by the Executive,
the Employer shall reimburse the Executive therefor.  Such reimbursement shall
be paid promptly by the Employer and in any event no later than March 15 of the
year immediately following the year in which such expenses were incurred.
 
(f)           Except as otherwise agreed between the Corporation and the Bank
and to the extent applicable, (i) the Executive's compensation, benefits, and
severance and (ii) expenditures made by the Executive on behalf of the Bank, as
set forth in this Agreement, shall be paid by the Corporation and the Bank in
the same proportions as the (A) time and services and (B) expenditures actually
expended by the Executive on the business of the Corporation and the business of
the Bank, respectively.  For this purpose, the Executive shall maintain, and
provide to the Bank on at least a monthly basis, documentation of the time and
expenses expended by the Executive on the business of each of the Corporation
and the Bank. No provision contained in this Agreement shall require the Bank to
pay any portion of the Executive’s compensation, benefits, severance and
expenses required to be paid by the Corporation pursuant to this Agreement.
 
4.           Expenses.  The Employer shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employer, including,
but not by way of limitation, automobile expenses described in Section 3(e)
hereof, and traveling expenses, and all reasonable entertainment expenses
(whether incurred at the Executive’s residence, while traveling or otherwise),
subject to such reasonable documentation and policies as may be established by
the Board of Directors of the Employer.  If such expenses are paid in the first
instance by the Executive, the Employer shall reimburse the Executive
therefor.  Such reimbursement shall be paid promptly by the Employer and in any
event no later than March 15th of the year immediately following the year in
which such expenses were incurred.
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
5.           Termination.
 
(a)           The Bank shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including without limitation, termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.
 
(b)           In the event that (i) the Executive’s employment is terminated by
the Bank for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.
 
(c)           In the event that the Executive’s employment is terminated as a
result of Disability, Retirement or the Executive’s death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.
 
(d)           In the event that (y) the Executive’s employment is terminated by
the Bank for other than Cause, Disability, Retirement or the Executive’s death
or (z) such employment is terminated by the Executive for Good Reason, in each
case either before or after a Change in Control occurs, then the Bank shall,
subject to the provisions of Section 6 hereof, if applicable,
 
  (i)            pay to the Executive, in a lump sum as of the Date of
Termination, a cash severance amount equal to three (3) times that portion of
the Executive’s Average Annual Compensation paid by the Bank;
 
  (ii)           maintain and provide for a period ending at the earlier of (A)
thirty-six (36) months after the Date of Termination or (B) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (ii)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance and disability
insurance offered by the Bank in which the Executive was participating
immediately prior to the Date of Termination (other than the continuation of any
vacation time, sick leave or similar leave), in each case subject to Sections
5(d)(iii) and (iv) below;
 
 (iii)           in the event that the continued participation of the Executive
in any group insurance plan as provided in clause (ii) of this Section 5(d) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during the period set forth in Section 5(d)(ii) any such group
insurance plan is discontinued, then the Bank shall at its election either (A)
arrange to provide the Executive with alternative benefits substantially similar
to those which the Executive was entitled to receive under such group insurance
plans immediately prior to the Date of Termination, provided that the
alternative benefits do not trigger the payment of an excise tax under Section
4980D of the Code, or (B) pay to the Executive within 10 business days following
the Date of Termination (or within 10 business days following the
discontinuation of the benefits if later) a lump sum cash amount equal to the
projected cost to the Bank of providing continued coverage to the Executive
until the three-year anniversary of his Date of Termination, with the projected
cost to be based on the costs being incurred immediately prior to the Date of
Termination (or the discontinuation of the benefits if later), as increased by
10% each year; and
 
 
 
6

--------------------------------------------------------------------------------

 
   (iv)           any insurance premiums payable by the Bank pursuant to Section
5(d)(ii) or (iii) shall be payable at such times and in such amounts (except
that the Employer shall also pay any employee portion of the premiums) as if the
Executive was still an employee of the Bank, subject to any increases in such
amounts imposed by the insurance company or COBRA, and the amount of insurance
premiums required to be paid by the Bank in any taxable year shall not affect
the amount of insurance premiums required to be paid by the Bank in any other
taxable year.
 
(e)           Notwithstanding any other provision contained in this Agreement,
if the time period for making any cash payment under Section 5(d) commences in
one calendar year and ends in the succeeding calendar year, then the payment
shall not be paid until the succeeding calendar year.
 
6.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Bank and/or the Corporation, would constitute a “parachute payment”
under Section 280G of the Code, then the payments and benefits payable by the
Bank pursuant to Section 5 hereof shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits payable by the
Bank under Section 5 being non-deductible to the Bank pursuant to Section 280G
of the Code and subject to the excise tax imposed under Section 4999 of the
Code.  In no event shall the payments and benefits payable under Section 5
exceed three times the Executive’s average taxable income from the Bank for the
five calendar years (or such shorter period that the Executive has been employed
by the Bank) preceding the year in which the Date of Termination occurs, with
any benefits to be provided subsequent to the Date of Termination to be
discounted to present value in accordance with Section 280G of the Code.  If the
payments and benefits under Section 5 are required to be reduced, the cash
severance shall be reduced first, followed by a reduction in the fringe
benefits.  The determination of any reduction in the payments and benefits to be
made pursuant to Section 5 shall be based upon the opinion of independent tax
counsel selected by the Bank and paid by the Bank.  Such counsel shall promptly
prepare the foregoing opinion, but in no event later than thirty (30) days from
the Date of Termination, and may use such actuaries as such counsel deems
necessary or advisable for the purpose.  Nothing contained in this Section 6
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 6, or a reduction in the payments and benefits
specified in Section 5 below zero.
 
7.           Mitigation; Exclusivity of Benefits.
 
(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(d)(ii) above.

 
 
 
7

--------------------------------------------------------------------------------

 
(b)           The specific arrangements referred to herein are not intended to
exclude any other vested benefits which may be available to the Executive upon a
termination of employment with the Bank pursuant to employee benefit plans of
the Bank or the Corporation or otherwise.
 
8.           Withholding.  All payments required to be made by the Bank
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Bank shall determine
are required to be withheld pursuant to any applicable law or regulation.
 
9.           Assignability.  The Bank may assign this Agreement and its rights
and obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Bank may hereafter merge or consolidate or
to which the Bank may transfer all or substantially all of its assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Bank hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.
 
10.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 

    To the Bank:   Secretary       Home Federal Bank       624 Market Street    
  Shreveport, Louisiana 71101             To the Executive:   James R. Barlow  
    At the address last appearing on       the personnel records of the Employer

 
    11.            Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Board of Directors of the Bank to sign on
its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
12.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Louisiana.
 
 
 
8

--------------------------------------------------------------------------------

 
13.           Nature of Obligations.  Nothing contained herein shall create or
require the Bank to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Bank hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Bank.
 
14.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.
 
17.           Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in employment
agreements between a savings bank and its employees pursuant to Section
163.39(b) of the Office of the Comptroller of the Currency (“OCC”) Rules and
Regulations, 12 C.F.R. §163.39(b), or any successor thereto, and shall be
controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.
 
(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion:  (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
(b)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected.
 
(c)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.
 
(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §163.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary: (i) by the Comptroller, or his/her designee, at the time the Federal
Deposit Insurance Corporation (“FDIC”) enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Comptroller, or his/her
designee, at the time the Comptroller or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Comptroller of the OTS to be in an unsafe or unsound
condition, but vested rights of the Executive and the Employer as of the date of
termination shall not be affected.
 
 
 
9

--------------------------------------------------------------------------------

 
18.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.
 
19.           Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
20.           Entire Agreement.  This Agreement embodies the entire agreement
between the Bank and the Executive with respect to the matters agreed to
herein.  All prior agreements, oral or written, between the Bank and the
Executive with respect to the matters agreed to herein, including without
limitation the Prior Agreement, are hereby superseded and shall have no force or
effect.  Notwithstanding the foregoing, nothing contained in this Agreement
shall affect the Corporation Agreement of even date being entered into between
the Corporation and the Executive.
 
(Signature page follows)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
 

Attest:   HOME FEDERAL BANK       /s/DeNell W. Mitchell   By: /s/Daniel R.
Herndon DeNell W. Mitchell   Daniel R. Herndon Corporate Secretary   Chairman of
the Board                 EXECUTIVE           By: /s/James R. Barlow       James
R. Barlow

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11